 McGRAW-EDISON COMPANY21McGraw-Edison Company-and International Union,United Automobile,Aerospace,Agricultural Imple-ment,Workers of America,UAW. Case 17-CA-6254October 23, 1975DECISION AND ORDERA hearing in this case was held before me on March 4and 5, 1975, in Kirksville, Missouri. At the conclusion ofthe hearing oral argument was waived and the parties weregiven leave to file briefs which have been received from theGeneral Counsel and Respondent.'Upon the entire record in this case,- including myobservation of the witnesses and their -demeanor, I makethe following:BY MEMBERSFANNING, JENKINS, ANDPENELLOOn May 30, 1975, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed`Order of the Administrative Law Judge andhereby orders that the Respondent, McGraw-EdisonCompany, Kirksville,Missouri, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: OnDecember 6, 1974, a complaint issued pursuant to a chargefiled on October 11, 1974, by International Union, UnitedAutomobile, Aerospace, Agricultural Implement Workersof America, UAW, referred to herein as the Union. Thecomplaint alleges that Respondent violated Section 8(a)(1),(3)and (4) of the National Labor Relations Act, asamended, by failing and refusing to transfer RobertaThompson to an alternate job thereby discharging orconstructivelydischarging her because of her unionactivitiesand because of testimony she gave in a priorproceeding. In its answer Respondent denies the commis-sion of any unfair labor practices.1General Counsel and Respondent have filed motions to correct therecord. At p. 18, 1. 9, of the transcript I find that Respondent's requestedcorrection-isappropriate and it is -granted.In allother respects thecorrections requested in both motions are warranted and they are granted.The motions of General Counsel and Respondent have been incorporated221 NLRB No. 8FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent corporation operates a manufacturing plantinKirksville,Missouri. Its principal products are electricfans and heaters. Respondent annually purchases goodsand services valued in excess of $50,000 directly fromsuppliers located outside the State of Missouri andannually sells products directly to customers locatedoutside the State of Missouri. I find that Respondent is anemployer engaged in commerce within the meaning of theAct and that it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATIONINVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.M. THEALLEGED UNFAIR LABOR PRACTICESA.The FactsInNovember 1973 the Union started an organizingcampaign at Respondent's Kirksville plant.RobertaThompson, who was hired to work at the plant only amonth before, became active in' support of that campaign,and a letter sent to Respondent by the Union in Novemberidentified her and six others as members of the UAWinplant organizing committee. Thompson served as chair-person of the night-shift organizing committee. Shesolicited employees to sign authorization cards, saw to itthathandbillswere passed out, and tried to keepemployees informed about union meetings. In a represen-tation election held in February 1974 Thompson served asone of the union observers. Thompson also appeared as awitness in a prior consolidated unfair labor practice 'andobjections proceeding and testified at that time to heractivities on behalf of the Union and in support of someallegations in that case.The prior proceeding led to a Board decision2 settingaside the first election held at the plant and finding that theRespondent had engaged in a number of violations ofSection 8(a)(1) of the Act, had discriminatorily dischargedone employee, and had discriminatorily denied or deprivedanother of his overtime work.in the record herein as ALJ Exhs. 1 and 2, respectively.Pursuant todiscussion at the hearing,a copy of the testimony of Roberta Thompson inCases 17-CA-5918 and 17-RC-7401 has been received as G.C. Exh. 9.2 216 NLRB No. 82(1974). 22DECISIONSOF NATIONALLABOR RELATIONS BOARDOn April 25, 1974, Thompson became injured while atthe plant .3 Thompson went to the Kirksville OsteopathicHospital that night where she was treated and advised notto return to work.4 Thompson remained under- treatmentand did not work for approximately 1 month after thisincident, and was on paid sick leave during that period.Under company policy at that time an employee waseligible to receive approximately $40 a week for a period of16 weeks per occurrence as paid sick leave.Thompson returned to work around Memorial Day andoperated a spot welding machine steadily from then untilher vacation began in late July. According to Thompsonher arm bothered her from time to time during that periodand she visited her doctor who told her to continueworking unless the pain became too great.- However, shesaid nothing to_ her, foreman Williams about being in painduring this period.5After Thompson returned from her vacation one of thespot welding jobs to which she was assigned was puttingthe side, pieces on heater cases known as 43's and spotwelding them in place. Thompson testified that while thecases were in the spot welding machine it was necessary toexert pressure on them with her left arm in order to keepthe end pieces in place and that this exertion of pressurecaused pain in her arm. At first Thompson welded the 43'sonly on occasion and usually only for a few hours at atime.6 Although the job bothered her arm, she did not tellWilliams about it at that time.During the latter part of September Thompson wasassigned to weld the43'smore frequently. On September16 she welded 43's for 6.50 hours: On September 18 sheworked on that job for 8 hours. On September 24, 25, and26, she welded 43's 2.82, 2.58 and 3.22 hours respectively.On September 27 and 30 and October, 1, three consecutiveworking days, Thompson welded 43 heater cases for 8hours each day. During that 3-day period, Thompson toldWilliams that she was in pain and wished they would getthrough running the 43's because it was about killing her torun them every day. Williams kind of laughed and wenton.7 On October 3, she welded 43's for 5.40 hours.On October 4, Thompson visited the osteopathic doctorwho had been treating her and told him that she was inpain. He recommended that she transfer to a different jobbecause her job was more than she was able to handle.That afternoon just before her shift began she spoke toForeman Williams. She told him that she had just left the3All dates which appear hereafter occurred in 1974 unless otherwiseindicated.-4There is dispute as to whether Thompson's injury was work related andas to details surrounding this incident.5 She initially testified that she did not do so because she knew he wouldnot take her off the job and she felt her only choice was to do her work. Shelatertestified that she didn't complain because it was something that wasn'tgoing to go away and she wasjust learning, to cope with it.6Company records show that between August 12 when she returnedfromvacationand September 12 she welded 43's on the followingoccasions- August 12, 1.58 hours, August 20, 2.14 hours, August 21, 1.12hours; August 23, 4.88 hours.7Thompson so testified without contradiction.8The findings as to this conversation are based on a composite of thetestimony of Thompson and Williams who did not contradict each other inany material respect regarding this conversation.9Thompson worked on the second shift and was not scheduled to startwork until 5 p.m. Winter did not testify to any conversation with Thompsondoctor's office and that he had recommended that-she,betaken off the 43's and be put on a job which would notrequire her to use her left arm as much. Williams said thathe didn't know of any job that she could do without usingher left arm, and he told her that she would have to takeleave.Williams then said that he_ would go talk to HaroldWhite, the night superintendent.Thompson went to her work area and waited for anassignment. Assistant Foreman Walker who had heard herconversation with Williams came and assigned her to workon welding rings to radial fan guards. About an hour laterWilliams called her to his office and asked her if shethought the 43's were what were bothering her. Sheanswered affirmatively.Williams said that he was notgoing to takesomeone elseoff her job in order to transferThompson to it, and that she was going to have to run the43's or go home. She asked if that meant right then, and hesaid that it did. She asked about a transfer to anotherdepartment, andWilliams said he had no authority, totransfer her, and that a transfer would have to go throughthe front office. Thompson asked for permission to leaveand Williams said that he would give her permission, butthat she should come in ands see Personnel ManagerWinslow about a sick leaves Thompson left and did notwork anymore that night.On Monday, October 7, the next- working -day, -Thomp-son went to Plant Manager Winter's office shortly afternoon.9 Thompson told him, of the conversation she hadwithWilliams on the previous Friday and said that herdoctor said she should be taken off her job and put on onewhich did not require her to use her left arm so -much.Winter said that Williams had told him that she couldn'tuse her left arm at all and that he just didn't have any jobsin the plant like that. Thompson said that she could use herleft arm but not to the extent that was required on the 43heatercasesbecause she had to apply too much pressureon them with it. She told Winter` that she wanted a transfer.Winter said that she would have to talk to Williams aboutthat. Thompson left.When Thompson reported, for work that evening, shetalked to Williams again in the welding department. Heasked her if she was going to run the 43's. She said that shehad talked to Winter early that afternoon about a transferand that Winter had told her that she would have to talk toWilliams.Williams said that Winter had not talked to himon this date but did not deny that be spoke to hertheniHertestimony as tothis visitisconsistentwithWilliams', testimony that he advised her onOctober 4 that a transfer would have to go through the front office, and heruncontradicted testimonyas to her conversationwith Williams on October7 at the beginning of her shift. Although Respondentcontends thatThompson should be discredited because ofinconsistencies in hertestimonyas to the time of her visit to Winter andits relationto thetiming of herapplicationwith Hollister, another areaemployer, a, careful reading of hertestimonyshows someapparent ambiguity which was clarified, and noinconsistency. She initially testified that she visited Winter around noon andlater said it was prior to her shift. When askedwhat she meantby that shesaidbetween 1:30 and 2 o'clock, not materially different from around noon.It is thus clear that she did not mean just prior to her. shift. Allegedinconsistencies in her testimonyabout when she filed an application withHollister inrelationto her visitstoWinter disappearwhen one considersthat she filed three applications, one in September,one onOctober 7 andone on October 8. I have credited Thompson as to her October 7conversation with Winter. McORAW-EDISON COMPANYyet, and told her to wait 'while- he went up front to talk toWinter.Evidently,- at this pointWilliams spoke to Winter aboutThompson's request for a transfer.'0 According to Winter,he questionedWilliams about the jobs that Thompsonworked on, and Williams mentioned- several differentwelding jobs that she performed. According to Winter,Williams askedif she worked on, the- 43,cases all the time,and Williams replied negatively and, said thatsometimesshe worked on other things all night., Winter testified thatbased on thathe told Williams he didn't think that atransferwas warranted.Williams returned to Thompson and told her that theyneededthe 43's, that she was going to- have to run them,and that they were all there was on demand. She -askedwhy he could, not put her on a different job, and he said hewas not going to take someoneelse off her job to beput onThompson's.She, askedif that meant that everyone had adesignatedjob.Williamssaid no,but that he was notputting anyone else on hers. She asked why he could not lether run another part which she had done before she wasassignedto: the 43's. He repeated that he was not going totake anyoneelse off her job and to be put on Thompson'sand that she was either, going to have to do the work ortake sick leave.Thompson againsaidshewanted atransfer, and Williamsagain saidhe could not transfer her,and that she would have to take that up in the front office.They both then went to the front office to see Winter.11When they arrived at the front office Winter had left theplant,and they spoke to Personnel Manager Winslow.Thompson told Winslow that her doctor had told her sheshould be taken off her job and put on a different onebecause of the strain.Williams said he didn't think heshould have to- take anyone else off her job and to put onThompson's.Winslow agreed, and asked her why shecouldn't run the 43's. Thompson said she had to apply somuch pressureon the ends that it bothered her too badly.Winslow asked Williams if there was a lot of pressureinvolved, and Williams agreed, that the operator had toapply a lot ofpressureon the ends. Williams then said thathe did not know how to explain it, but that he did not thinkthat he should have to takesomeone elseoff her job to beput on Thompson's so that Thompson would not have totake sick leave.Winslow asked Thompson if - she hadbrought anote from her doctor, and she said that she didnot think that one wasnecessary.Winslow told her that hethought she had better bring a'note because it looked likeshe was goingto have to take sickleave.Thompson repliedthat she did not want to take -sick leave, and said that shecould work, but just could not run the 43's. Winslowrepeatedthat it looked to him as though she was going tohave to takesick leave.Thompson said=that her earlier sickleave did not clearup the problem- and that she did notthinkanother sick leave would cure it -then. She repeatedthat she wanteda transfer. After leaving Winslow's office10Winter testified that such a conversation occurred on either October 5or 7. Williams was not questioned about it.11These fmdmgs are based on the uncontradicted testimony ofThompson.Williams testified merely that Thompson still wanted a transferand that they went together to see Winter.12Thompson's testimony as to the conversation with Winslow and itsaftermath was uncontradicted.23Williams told her to run the 43's,. until her arm reallystarted to bother her and that then he would- see what hecould do. -She went-to her machine and ran them for about2 hours. She then'went to find Williams to ask permissionto go home because her arm was bothering her. She wasallowed to go home, and was not offered any other' job towork on.12The next morning Thompson called her doctor's officeand-told his secretary that she needed a note which she wasgiven. It read:To Whom It May Concern Re: ROBERTA THOMPSON'It is my recommendation that Roberta be assigned to aposition at Work at which she does not have, to use herleft arm as much as she does"in her present job.Thompson brought the note with her to work that nightand put it in on Williams' desk. She then went to her workstation and waited to be assigned work along with theothers in the department.Williams; .came and assignedwork to everyone but her and then returned ,to his office,followed by Thompson. He picked up thg note and told hershe would ;have to take it up with,someone_in, the-frontoffice.13 .Thompson then took the note to the front officeand gave it to the receptionist, explaining that Williamshad told her that she hadto see someoneup front. Thereceptionist took it into Winter's-office and then returnedwith it and told Thompson that she would have to takeleave.Thompson asked to see Winter, and went into hisoffice. Thompson asked Winter if she could be transferred.Winter -said , that she could not because it was , hisprerogative'to transfer who, he wanted, that, he would nottransferher,and that she, would - have to take . leave.Thompson said nothing, about being in pain, and Winterdid not ask her if she was in any pain.14 After talking toWinter, Thompson went back to°her department, punchedout, and went home.IOn October 10, Thompson returned to'the rpaant andtalked to Winter again. The purpose 'of her visit was to seekclarification as to the nature of her, leave and to seekpermission to work elsewhere while onFleave. Winter toldher that, she was on sick leave, and she- said that she Wasnot sick, but was able to work and wanted to. Winter saidthat she could not do her job, -and that she was going- tohave to take leave until she-was able to do that job. Winterthen said that he could go-down and - tell one of thosedoctors that he had three legs and he would write him outan excuse. She asked if he would give her another job; andhe replied that he would not, and-that she would have to go=on-sick leave. Thompson then' asked for permission to seekemployment elsewhere because she was able to' work andwanted to. Winter denied her request and said that other13Thompsons testimony as to her conversation with Williams wasuncontradicted.14Winter'sversionof his conversationwith Thompson was-briefer thanhers but notin conflictwith it,exceptthat he testified that she brought thedoctor's note in onOctober 10. As the note is dated October 8 and asThompsonstopped working that night,I find--her version more plausibleand credit it.-, 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment while she *as on sick ; leave would result intermination.15 Thompson asked for a written statement asto .her status, but Winter said he would give her'nothing inwriting. As she started to leave, Winter- told her she wouldhave to see Richard Winslow, which she did later.16.,On October 16 Thompson sent a letter to Winter inwhich she stated again that she was available for work onthe second shift at such time as the Company wouldprovide suitable employment for her. She stated that it washer understanding that her work status was that of anemployee on sick leave which was to end when she wasable to perform the welding job on the 43 heater cases. Shestated that it was her further understanding that she couldnot transferto, another, job even though she wascapableand willing to work. She asked Winter to notify her if therewas any misunderstanding, on her part. Winter neverresponded, and testified that'he had clarified her statuswhen she was inhis office and felt that no answer wasrequired.On October 9 Thompson started to work at Hollisterwhere she ' had worked on a previous occasion. In anapplication ` form `which she filled out for that job 17 `shestatedthat she had worked most recently at McGraw'-Edison, showed `no date for leaving, and stated that herreason for leaving was working conditions. With respect toher physical condition the application showed the follow-ing:.I_.Were you- ever injured?Yes.Give detailsLeft Shoulder,Strain-Have you .had treatment --for any illness, surgery, or.^disabilityduring the past year?,--Yes.Give detailsShoulder require treatment by Dr. HerrmannAre you ingood-health now?Yes.If not,. give details---B.Concluding FindingsAlthough; there is no contention that Thompson wasassigned to weld the 43 heatercasesfor any, discriminatoryreason, the General Counsel'contends that she was refuseda reassignmentor transfer from-that work and deliberatelyplaced in a' position in'which she would have to go on sickleave or quit because -of her union activity and testimony inthe prior case. In support of this contention -the GeneralCounsel relies on the following: (a) evidence that Respon-dent had - a policy of accommodating employees withphysicalregularly transferred between jobs within departments andoccasionallybetween departments; (c) ' evidence thatRespondentwas advertising for additional help duringOctober, ,1974; and_(d) evidence' of animus in the priorproceeding and,in Winter's testimony in this case.Respondentdenies that Thompson's treatment hadanything to do with her union activity or her testimony inrsCompany rules so provided.r6 The abovefindingsare basedon the-creditedtestimony of Thompson.Winter's testimonydiffersprincipallyin that be testifiedthatThompsonbrought the doctor's note to him on this occasion and seems to have mergedthe -three conversationsdescribed by Thompson-mto two.As I indicatedabove,Ihave creditedThompsonasmore accuratein that regard.the 'prior proceeding.Respondent contends that hertreatment was consistent with company policy and needs,that there is no evidence that she was unable to do thework to which she was assigned, and that Thompson nevertold,anyone that she was unable to-do the work withoutpain.Respondent` contends that Thompson was notseeking a transfer in fact, but was making the request forsome ulterior purpose. Finally, Respondent contends thatThompson - was neither discharged nor constructivelydischarged but was, merely `placed on sick leave- and wasresponsible for her own termination when she took otheremployment.Most of the work in the plant was piecework and paid anincentive bonus to employees who exceededminimumproduction.During the course--of a year the employeesworked roughly half the year on -fan production and halfon heater production. Within a department-foremenmadean' effort to keep employees at work on-the same job asmuch as possible to enhance their potential for exceedingminimum production, but assignments were changed atwill by foremen to meet productionneeds. In the weldingdepartment where Thompson worked, work,assignmentswere. made at the start of each shift and were often changedby foremen during the course of . a shift. Thompson andmost employees were familiar with a number of assign-ments in-their departments, and only 10'or 45 minutes oftraining was required when an employee was assigned to anew task. In the welding department there were severalother employees who could weld the 43, heater cases.Transfers between departments were more rare, but suchtransferswere made both on temporary and permanentbases to meet needs., Temporary transfers could be , madeupon agreement of the foremen of the 'departmentsinvolved. Otherwise front office approval was required..Eight employees testified as to their experiences over thepast, several years when, they sought reassignment, ortransfer because of physical problems. With one exception,JohnitaWood, those - who testified had' worked forRespondent for approximately 10 years or more. Wood,however, had worked only a few months when she sought atransfer.Among this, group the physical problems andneeds varied. Some had temporary needs during recupera-tive periods and were transferred or reassigned until able toreturn, to their former duties..Others had permanentconditions which required permanent transfers. which theywere given. Johnita Wood, who developed a rash attribut-ed to handling wet parts, fell in the latter, category. In eachcase the employee's needs,were accommodated.,Winter testified that, he determined company policy withrespect to accommodation, of employees with, physicaldisabilitiesor other reasons for wanting another job.According toWinter, he bent over backward for oldemployees with seniqq'rity and figured ,each case differentlyon the basis of length, of service, the fact that the] situationwas temporary "and Gso forth." Winter testified that he hadtransferred a lot of employees over a period of 20 years andThompson and Winter also: differedover immaterial detail as to'the purposefor which she was told to see Winslow.17Althoughthisapplicationbears two dates,October 7 and' 8,Thompson testified that she filled it out on October 8 and that she filled outtwo earlierapplications in September and on October 7. McGRAW-EDISON COMPANY25made exceptions to rules whenever he thought it waswarranted. He also testified that he had turned down manyemployee requests but kept no records of those cases. Heassertedsome unhappiness with hearing in testimony thatsome changeshad been madethat he was not asked about,because hepossibly would not have approved in a fewcases,but he did not identify those cases.Winter -distinguished the case of Johnita Wood from thatof Thompson on the ground that despite Wood's shortserviceitwas obvious that her work was causing a ph) sicalproblem which could result in permanent disfigurementand her transfer was not a temporary measure. He testifiedthat in the case of Thompson he concluded no transfer waswarrantedbecause inhis judgment Thompson had notbeen employed by the Company very long and becausewhen she cameto him he could detect no obvious problemcomparable to Wood's rash. She never mentioned that shewas in pain,and he doubted in his mind that she washaving the problem she described.In the light of theassignmentpractices and the record ofother accommodations to employees, I find it difficult toaccept and indeed to get any coherent picture from muchof Winter's testimony. Quite clearly from the length ofWood's service, length of service was not a determiningfactor.Quite clearly, reassignments and transfers weregranted both on a temporary and permanent basis.Although Winter implied that there were rules when hetestified that he made exceptions to rules, in fact histestimonydisclosesnone, and he not only failed to identifyany employees who had been turned down when theysought reassignmentor transfer for physical causes, but hefailed to describe any circumstances other than Thomp-son's which he had deemed to warrant denial. Indeed uponanalysis only one factor mentioned by Winteremerges as apossible lawful and objective basis for having treated herdifferently fromWood and the others who testified, andthat factor isWinter's alleged doubt that Thompson washaving the problem she described.Respondent contends,, in effect, that absent any medicaltestimony to support Thompson, her testimony as to hercondition should be discredited and that Winter should becredited that he doubted the validity of Thompson's claim.Respondentpoints to the lack of specificity as toThompson's condition in the notes she brought from herdoctor, Thompson's failure to complain to Winter that shewas in painor to complain to Williams before October 4,Thompson'sresponseson the Hollister application toquestions regardingher health, evidence that welding the43's was not a difficult job, and the lack of evidence thatshe worked full-time on the 43's for an extended period oftime.Ido not find Respondent's contention persuasive.Although Respondent now takesissuewith the failure ofthe doctors' notes to state what her problem was, until thelast letter brought byWinter on October 8, Respondentnever took issue with the adequacy of notes brought', byThompson earlier when she was on sick leave and acceptedthem.18On October 8, when Winter first voiced distrust, it18Although there is disputed testimony as to how Thompson washolding her arm on April 25 when she first spoke to Williams about herproblem and as to what she said at that time, even under the version ofwas not because the note failed to tell him anything hewanted to know, but because he asserted that notes fromosteopathic doctors could not be believed. At no time didhe indicate to Thompson that a different note or anopinion from a different doctor was required or wouldmake any difference.The evidence is uncontradicted that Thompson did notcomplain toWilliams until close to the end of heremployment. But far from detracting from her testimony asto her condition, I find that it supports it, for Thompsondid not seek relief from any work other than that on the 43heater cases, and accepted the discomfort she experiencedon other work. Despite Respondent's contrary contention,Respondent's records convincingly support Thompson'stestimony that both the frequency and duration of herassignments to work on the 43's increased greatly justbefore and during the period she sought relief. Thompson'stestimony is uncontradicted in two other respects whichsubstantially weaken Respondent's attack on her credibili-ty.Thus it is undenied that, during the 3-day periodaround October 1 when she worked on nothing but the 43'sand before she first requested reassignment, ThompsontoldWilliams she was in pain and that this work was"killing her." It is also uncontradicted that, on October 7when she told Winslow that work on the 43's required herto exert so much pressure with her left hand that itbothered her,Williams agreed that a lot of pressure wasrequired. Thus there is evidence that Thompson's assign-ments to the 43's substantially increased prior to herrequest for reassignment, there was basis for her claim thatthiswork aggravated her arm more than other work sheperformed, and Thompson, who had withheld complaintswhen performing other work from which she sought norelief,did complain to Williams even before requestingrelief and shortly after her work on the 43's becameintensive.It is true that Thompson's response on the Hollisterapplication could have been more candid, but she did notconceal all evidence of her condition on that applicationand disclosed enough to alert a prospective employer toher condition as a subject of inquiry.In addition to the above, there is one further considera-tionwhich persuadesme that Winter's rejection ofThompson's request for reassignment or transfer was notbased on doubt that she was having the problem shedescribed.AlthoughWinter professed to distrust lettersfrom osteopathic doctors, he acted contrary to that allegeddistrust in placing Thompson on paid sick leave until shewas ready to return to work. Winter had other alternatives.He could have merely rejected her request for reassignmentor transfer. He could have asked for a more detailed note.He could have asked for an examination by a doctor 'of theCompany's choice. Each of these alternatives would havebeen consistent with his alleged doubt of her condition.Particularly in the light of Winter's testimony that abuse ofsick leave was a terminable offense, it is impossible tosquare his alleged doubt as to Thompson's condition withhis conduct in placing her on sick leave. Accordingly, IWilliams and White it is clear that she had a physical problem, andRespondent did not question that she had a right to be on sick leave. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDreject the contention that Thompson should be discreditedas to her physical condition and discreditWinter'stestimony as to the reasons he treated Thompson different-ly from Wood and others with physical problems. In thesecircumstances,. I also rejectRespondent's speculativecontention that Thompson was not genuinely seeking atransferbut had some ulterior purpose in making therequest.Williams' testimony as to the reasons he deniedThompson reassignment also do not withstand scrutiny.Williams testified that he would not reassign Thompsonbecause she was a better producer on 43's than others inthe department and because he did not want to transferanyone else to Thompson's job. But forcing Thompson totake sick leave deprived Respondent of all benefit of herproductive capacity and required either that an experi-enced employee -be transferred to replace her or that a newuntested employee be assigned to her job. Moreover, thealleged concern over protecting incentive earnings of otheremployees seems clearly exaggerated since Respondentreassigned employees at will when it deemed it necessary,and Thompson, an allegedly good producer, rarelyexceeded the guaranteed minimum daily wage. Finally, thewillingness to dispense with Thompson altogether cannotbe explained away as the product of a surplus of employeesotherwise who could take up the slack. For during thissame period Respondent was advertising for additionalhelp, and during October hired 42 new employees of whom19 were placed on the Thompson shift. Although none ofthem were hired into the ,welding department, there is noclaim that Thompson was not replaced by someonealready employed by Respondent.From all of the above, one is drawn to the conclusionthat none of the reasons advanced by Winter or Williamsreflect the true reason for denying Thompson's request forreassignment or transfer, and that indeed the record showsno lawful basis for the difference in treatment afforded herfrom that afforded other employees who were reassigned ortransferred because of physical problems. Looking at therecord otherwise there is clear basis for inferring thatRespondent's actions were not merely arbitrary but weremotivated by its resentment of employee union activities,Thompson's role therein, and her role in the prior unfairlabor practice proceeding. The findings in the prior caseleave no doubt as to Respondent's antiunion animus andindeed show an, intent to rid itself of union supporters.19ClearlyRespondent was aware of Thompson's unionactivities and prior testimony, and Winter conceded thathe was not happy with her union activity. Although there isno evidence of fresh union activity since the hearing in theprior case, at the time of the events here at issue theAdministrative Law Judge's Decision in that case had onlyrecently issued and raised the likelihood of a new electionand a renewed union campaign within several months.Where, as here, animus is clear, knowledge of unionactivity is uncontested, and reasons, advanced for allegeddiscriminatory conduct cannot be accepted, the inferenceis compelling that the true and concealed reason for thatconduct is the unlawful reason.20 I conclude that Respon-dent denied Thompson's request for reassignment ortransfer and placed her on sick leave because of her pastunion activity and her testimony against Respondent in theprior proceeding.I further conclude that by this conduct RespondentconstructivelydischargedThompson. It is true thatRespondent placed Thompson in a position in which shecould continue to receive approximately $40 a week for 16weeks. But that was only 40 percent of her earnings atwork, and since her return was conditioned on working onthe 43's, there was no basis for predicting when, if ever, shecould return. Consistent with Thompson's asserted willing-ness and ability to work for Respondent or others sherequested permission to work elsewhere without losing heremployee status. Permission was denied. Thus, the discrim-ination against Thompson placed her in a position in whichshe could retain her employee status only by accepting adrastic reduction in her income. In these circumstances,Thompson's acceptance of employment with Hollister afterRespondent denied her request for reassignment ortransfer and placed her on sick leave can hardly be viewedas a voluntary severance of employment. Rather, it is clearthat it was a direct consequence of the discriminationagainst her which substantially deprived.her of her earningcapacity.Accordingly, I find that Respondent construc-tivelydischargedRoberta Thompson in violation ofSection 8(a)(1), (3) and (4) of the Act.IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Sections 8(a)(1), (3), and (4)of the Act, I shall recommend that Respondent be orderedtoceaseand desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.As I have found that Respondent discriminatorilyrefused to reassign or transfer Roberta Thompson becauseof her union activities and her testimony in the priorproceeding against Respondent and thereby constructivelydischarged her, I shall further recommend that Respondentbe ordered to offer Thompson immediate and fullreinstatement to a job which is substantially equivalent toher former job and which she is physically able to perform,without prejudice to her seniority or other rights andprivileges. I shall further recommend that Respondent beordered-to make Thompson whole for any loss of earningsshemay have suffered as a result of -the discriminationagainst her by payment to her of the amount she normallywould have earned from October 8, 1974, until the date ofRespondent's offer of reinstatement, less net earnings, towhich shall be added interest at the rate of 6 percent perannum, in accordance with the formula set forth inF.W.WoolworthCompany,90NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB '716 (1962).Upon the basis of the above findings of fact and theentire record in this case, I make the'following:is See theAdministrative Law Judge's Decision attached to 216 NLRB20Shattuck Denn Mining Corporation v. N.L.RB.,362 F.2d 466, 470No. 82(1974).(C.A. 9, 1966). McGRAW-EDISON COMPANYCONCLUSIONS OF. LAW1.McGraw-Edison Company is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By refusing to reassign or transfer Roberta Thomp-son because of her union activities and her testimony in aprior proceeding under the Act and thereby constructivelydischargingher,Respondent has engaged in, and isengaging in, unfair labor practices affecting commercewithin the meaning of Sections 8(a)(1), (3), and (4) and 2(6)and (7) of the Act.Upon the basis of the above findings of fact, conclusionsof law, and- the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby issue the following recommended:ORDER21Respondent McGraw-Edison Company, Kirksville, Mis-souri, its officers, agents, successors', and assigns, shall:1.Cease and desist from:(a)Discriminating against employees in regard to theirwork assignments, hire, tenure of employment, or any termor condition of employment because of their membershipin International Union, United Automobile, Aerospace,Agricultural ImplementWorkers of America, UAW, orany other labor organization or because they give testimo-ny in any proceeding before the National Labor RelationsBoard.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)OfferRoberta Thompson immediate and full re-instatement to a job which is substantially equivalent toher former job and which she is physically able to performwithout prejudice to her seniority or other rights orprivileges, and make her whole foranyloss of earnings shemay have suffered as a result of the discrimination againsther in the manner set forth in the section of the Decisionentitled "The Remedy."(b) Preserve and, upon request', make available to theBoard or its - agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsrelevant and necessary to a determination of compliancewith paragraph (a) above.27(c)Post at its Kirksville,Missouri, place of business,copiesof the attached notice marked "Appendix." 22Copies of said notice, on forms provided by the RegionalDirector forRegion 17, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced or coveredbyanyother material.(d)Notify the Regional Director for Region 17, inwriting,within 20 days from the date of this Order, whatsteps have been taken to comply herewith.21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National LaborRelations Board, the findings,conclusions, and recommended Order heremshall, asprovided in Sec. 48 oftheRules andRegulations,be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.22 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall read "Posted Pursuantto a Judgment of the UnitedStates-Court of Appeals Enforcing an Order ofthe National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discriminate against, any of ouremployees in regard to their 'work assignments, hire,tenure of employment, or any term or condition of theiremployment because of their membership in Interna-'tional Union, United Automobile, Aerospace, Agricul-tural Implement Workers of America, UAW, or anyother labor organization or because they give testimonyin any proceeding before the National Labor RelationsBoard.WE WILL NOT in any other manner interfere with,restrain or coerce our employees in the exercise of therights, guaranteed in Section 7 of the Act.WE WILL offer Roberta Thompson immediate andfullreinstatement to a job which is substantiallyequivalent to her former job and which she is physicallyable to perform without prejudice to her seniority orother rights or privileges and WE WILL make her wholeforanyloss of earnings she may have suffered as aresult of discrimination against her.MCGRAW-EDISON COMPANY